Citation Nr: 1610746	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  12-24 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Gibson







INTRODUCTION

The Veteran served on active duty from June 1991 to April 1995.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal was remanded in October 2015 for additional development.  Still further development is required and this matter is again REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Another VA examination and opinion should be obtained.  The Veteran was last examined in November 2015.  During the examination, his hearing was normal for VA purposes, and a negative opinion was rendered.  He has submitted private treatment records from August 2012, which includes an auditory brainstem response test, that show hearing loss.  His private audiologist has opined that it is possible part of his hearing loss is related to noise exposure in service.  These records were not commented on by the examiner.

The Board observes the Veteran's position in the Marines as an 0311 Rifleman means that it is highly probably that he was exposed to acoustic trauma.  The Veteran has asserted participating in live fire exercises, and the Board concedes an injury in service.  Therefore, an updated medical opinion should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination for an opinion on whether the Veteran has hearing loss for VA purposes and for an opinion on whether it is as likely as not (50 percent or greater probability) that any hearing loss is related to service.  The examiner is asked to review the Veteran's statements regarding his hearing loss, his STRs, his private records, and his previous VA examinations prior to the examination.  The examiner is advised that it has been conceded that the Veteran was exposed to acoustic trauma while in service.

The Veteran's STRs appear to contain three hearing tests, in December 1990, June 1991, and March 1995.  However, the results on the March 1995 separation examination are the exact same as the results on the June 1991 periodic audiogram, and the March 1995 separation examination notes the date "910626" above the results.  The examiner is advised that it is possible the results from the earlier examination were transposed into the later examination, possibly for the sake of brevity, and it is not clear that a audiogram was conducted at separation.

The Veteran's private audiologist authored an opinion in August 2012 wherein it was noted that his audiogram results were inconsistent and possibly unreliable, but he was given an auditory brainstem response test that showed mild to moderate hearing loss in the right ear and moderate to severe hearing loss in the left ear.  The examiner is asked to conduct appropriate testing for an accurate report on the Veteran's hearing loss, and is asked to review and comment on the results of the auditory brainstem response test, and reconcile those findings with the findings of the audiograms.

The private audiologist opined that it was difficult to comment on whether his service impacted his hearing loss, as his complaints started after service, but that it was possible that his service was partly related to his hearing loss.  The November 2015 VA examiner cited the IOM 2006 report that found that there was not any evidence to support delayed onset hearing loss.  The Board would like the examiner to review and comment on the line of research conducted by Dr. Sharon G. Kujawa, including the following: 

a. "Acceleration of Age-Related Hearing loss by Early Noise Exposure: Evidence of a Misspent Youth" by S. Kujawa, M.D., and M. C. Liberman (2006). - J Neurosci. 2006 Feb 15; 26(7): 2115-2123. 

b. Kujawa SG, Liberman MC (2009) Adding insult to injury: cochlear nerve degeneration after "temporary" noise-induced hearing loss. J Neurosci. 2009 Nov 11;29(45):14077-85.  

c. Lin HW, Furman AC, Kujawa SG and Liberman MC (2011) Primary neural degeneration in the guinea pig cochlea after reversible noise-induced threshold shift. JARO 12:605-616. 

d. Furman AC, Kujawa SG, Libermann MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates. J. Neurophysiol.110, 577-586.

To reiterate, the examiner is asked to opine on whether the Veteran's hearing loss is disabling for VA purposes, currently or at any time during the pendency of this claim.  The examiner is then asked to provide an opinion on whether any hearing loss is related to his noise exposure in service.

All opinions are to be supported by explanatory rationale.

2.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

3.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




